Argued October 16, 1924.
This was an action of assumpsit brought by the plaintiff against the defendant under a contract of employment as dressmaker at a fixed salary per week. The affidavit of defense alleged a set-off and a settlement. When the plaintiff was on the stand defendant's counsel sought to ask her as to the alleged settlement made between the parties and the terms thereof. The learned trial judge held that to be a matter of defense. He held that the cross-examination must be limited to facts elicited under direct examination and said further that when the defense would open these questions would be allowed as part of the case.
In some cases the refusal to allow proper cross-examination of a witness may be a serious matter for the only course that is left to the person attempting to elicit the information from the witness is to call the witness later as his own. In this case, however, the only effect of the court's action was to change the order of proof. The order of the trial is within the discretion of the trial judge: Gould v. Ins. Co., 134 Pa. 570, 586; Wilson v. Reiszner, 275 Pa. 5. There was abundant opportunity afforded the defendant later to examine the plaintiff and cross-examine her and such cross-examination, under our statutes, would not preclude the defendant, from further inquiry into the subject, Monongahela Water Co. v. Stewartson, 96 Pa. 437. The very matter of the settlement before the justice of the peace was gone into later and the plaintiff questioned about it. It is only in extreme cases where the injury is apparent that a violation of the rules of cross-examination will cause a reversal: King v. Myers, 60 Pa. Super. 345.
The trial judge refused to allow defendant's counsel to show by cross-examination of the plaintiff that some of the time of employment claimed for was spent by the *Page 7 
plaintiff for her own purposes, the reason given that the question had already been answered. The trial judge in his discretion may prevent an undue lengthening of a trial by repetition. Where a question has been fully answered, the court's refusal to allow its repetition is not error: Com. v. Corsino,261 Pa. 593, 597.
The assignments are overruled. The judgment is affirmed.